
	
		II
		110th CONGRESS
		1st Session
		S. 2257
		IN THE SENATE OF THE UNITED STATES
		
			October 29, 2007
			Mr. Biden (for himself,
			 Mr. McConnell, Mrs. Boxer, Mr.
			 Dodd, Mr. Leahy, and
			 Mrs. Feinstein) introduced the following
			 bill; which was read twice and referred to the
			 Committee on Foreign
			 Relations
		
		A BILL
		To impose sanctions on officials of the State Peace and
		  Development Council in Burma, to amend the Burmese Freedom and Democracy Act of
		  2003 to prohibit the importation of gemstones and hardwoods from Burma, to
		  promote a coordinated international effort to restore civilian democratic rule
		  to Burma, and for other purposes. 
	
	
		1.Short
			 titleThis Act may be cited as
			 the Burma Democracy Promotion Act of
			 2007.
		2.FindingsCongress makes the following
			 findings:
			(1)Beginning on
			 August 19, 2007, hundreds of thousands of citizens of Burma, including
			 thousands of Buddhist monks and students, participated in peaceful
			 demonstrations against rapidly deteriorating living conditions and the violent
			 and repressive policies of the State Peace and Development Council, the ruling
			 military regime in Burma—
				(A)to demand the
			 release of all political prisoners, including 1991 Nobel Peace Prize winner
			 Aung San Suu Kyi; and
				(B)to urge the SPDC
			 to engage in meaningful dialogue to pursue national reconciliation.
				(2)The SPDC
			 violently confronted unarmed demonstrators, killing, injuring, and imprisoning
			 citizens, including several thousand Buddhist monks, and continues to
			 forcefully restrict peaceful forms of public expression.
			(3)The Department of
			 State's 2006 Country Reports on Human Rights Practices found that the
			 SPDC—
				(A)routinely
			 restricts freedoms of speech, press, assembly, association, religion, and
			 movement;
				(B)traffics in
			 persons;
				(C)discriminates
			 against women and ethnic minorities;
				(D)forcibly recruits
			 child soldiers and child labor; and
				(E)commits other
			 serious violations of human rights, including extrajudicial killings, custodial
			 deaths, disappearances, rape, torture, abuse of prisoners and detainees, and
			 the imprisonment of citizens arbitrarily for political motives.
				(4)Aung San Suu Kyi
			 has been arbitrarily imprisoned or held under house arrest for more than 12
			 years.
			(5)On September 25,
			 2007, President Bush announced that the United States would—
				(A)tighten economic
			 sanctions against Burma, and block property and interests in property
			 of—
					(i)certain senior
			 leaders of the SPDC;
					(ii)individuals who
			 provide financial backing for the SPDC; and
					(iii)individuals
			 responsible for violations of human rights and for impeding the transition to
			 democracy in Burma; and
					(B)impose an
			 expanded visa ban on individuals—
					(i)responsible for
			 violations of human rights; and
					(ii)who aid, abet,
			 or benefit from the efforts of the SPDC to impede the efforts of the people of
			 Burma to transition to democracy and ensure respect for human dignity.
					(6)The Burmese
			 regime and its supporters finance their ongoing violations of human rights,
			 undemocratic policies, and military activities through financial transactions,
			 travel, and trade involving the United States, including the sale of gemstones
			 and hardwoods.
			(7)The SPDC seeks to
			 evade the sanctions imposed in the Burmese Freedom and Democracy Act of 2003.
			 Millions of dollars in gemstones that are exported from Burma ultimately enter
			 the United States, but the Burmese regime attempts to conceal the origin of the
			 gemstones in an effort to evade sanctions. For example, over 90 percent of the
			 world's ruby supply originates in Burma but only 3 percent of the rubies
			 entering the United States are claimed to be of Burmese origin. The value of
			 Burmese gemstones is predominantly based on their original quality and
			 geological origin, rather than the labor involved in cutting and polishing the
			 gemstones.
			(8)Burma is home to
			 approximately 60 percent of the world's native teak reserves. More than
			 1/4 of the world's internationally traded teak originates
			 from Burma, and hardwood sales, mainly of teak, represent more than 11 percent
			 of Burma's official foreign exchange earnings.
			(9)Burma officially
			 exports tens of millions of dollars worth of rubies, sapphires, pearls, jade,
			 and other precious stones each year and the SPDC owns a majority stake in all
			 mining operations within the borders of Burma.
			(10)On October 11,
			 2007, the United Nations Security Council, with the consent of the People's
			 Republic of China, issued a statement condemning the violence in Burma, urging
			 the release of all political prisoners, and calling on the SPDC to enter into a
			 United Nations-mediated dialogue with its political opposition.
			(11)The United
			 Nations special envoy Ibrahim Gambari traveled to Burma from September 29,
			 2007, through October 2, 2007, holding meetings with SPDC leader General Than
			 Shwe and democracy advocate Aung San Suu Kyi in an effort to promote dialogue
			 between the SPDC and democracy advocates.
			(12)The leaders of
			 the SPDC will have a greater incentive to cooperate with diplomatic efforts by
			 the United Nations, the Association of Southeast Asian Nations, and the
			 People's Republic of China if they come under targeted economic pressure that
			 denies them access to personal wealth and sources of revenue.
			3.DefinitionsIn this Act:
			(1)Account;
			 correspondent account; payable-through accountThe terms
			 account, correspondent account, and
			 payable-through account have the meanings given the terms in
			 section 5318A(e)(1) of title 31, United States Code.
			(2)Appropriate
			 congressional committeesThe term appropriate congressional
			 committees means the Committee on Foreign Relations of the Senate and
			 the Committee on Foreign Affairs of the House of Representatives.
			(3)ASEANThe
			 term ASEAN means the Association of Southeast Asian
			 Nations.
			(4)PersonThe
			 term person means—
				(A)an individual,
			 corporation, company, business association, partnership, society, trust, any
			 other nongovernmental entity, organization, or group; and
				(B)any successor,
			 subunit, or subsidiary of any person described in subparagraph (A).
				(5)SPDCThe
			 term SPDC means the State Peace and Development Council, the
			 ruling military regime in Burma.
			(6)United States
			 personThe term United States person means—
				(A)an individual who
			 is a citizen of the United States or who owes permanent allegiance to the
			 United States; and
				(B)a person that is
			 organized under the laws of the United States, any State or territory thereof,
			 or the District of Columbia, if individuals described in subparagraph (A) own,
			 directly or indirectly, more than 50 percent of the outstanding capital stock
			 or other beneficial interest in such entity.
				4.Statement of
			 policyIt is the policy of the
			 United States to—
			(1)condemn the
			 continued repression carried out by the SPDC;
			(2)work with the
			 international community, especially the People's Republic of China, India,
			 Thailand, and ASEAN, to foster support for the legitimate democratic
			 aspirations of the people of Burma and to coordinate efforts to impose
			 sanctions on those directly responsible for human rights abuses in
			 Burma;
			(3)provide all
			 appropriate support and assistance to aid a peaceful transition to
			 constitutional democracy in Burma;
			(4)support
			 international efforts to alleviate the suffering of Burmese refugees and
			 address the urgent humanitarian needs of the Burmese people; and
			(5)identify
			 individuals responsible for the repression of peaceful political activity in
			 Burma and hold them accountable for their actions.
			5.Sanctions
			(a)List of
			 officials of the SPDC
				(1)In
			 generalNot later than 30 days after the date of the enactment of
			 this Act, the President shall submit to the appropriate congressional
			 committees a list of—
					(A)officials of the
			 SPDC who have played a direct and substantial role in the repression of
			 peaceful political activity in Burma or in the commission of other human rights
			 abuses, including any current or former officials of the security services and
			 judicial institutions of the SPDC; and
					(B)any other Burmese
			 persons who provide substantial economic and political support for the
			 SPDC.
					(2)UpdatesThe
			 President shall regularly submit updated versions of the list required under
			 paragraph (1).
				(b)Sanctions
				(1)Visa
			 banA person included on the list required under subsection (a)
			 shall be ineligible for a visa to enter the United States.
				(2)WaiverThe
			 ban described in subparagraph (1) may be waived only if the President submits
			 written certification to Congress that such waiver is in the national interests
			 of the United States.
				(3)Financial
			 sanctions
					(A)Blocked
			 propertyNo property or interest in property belonging to a
			 person described in subparagraph (C) may be transferred, paid, exported,
			 withdrawn, or otherwise dealt with if—
						(i)the
			 property is located in the United States or within the possession or control of
			 a United States person, including the overseas branch of a United States
			 person; or
						(ii)the property
			 comes into the possession or control of a United States person after the date
			 of the enactment of this Act.
						(B)Financial
			 transactionsNo United States person may engage in a financial
			 transaction with the SPDC or with a person described in subparagraph
			 (C).
					(C)Person
			 describedA person is described in this subparagraph if the
			 person is—
						(i)an
			 official of the SPDC;
						(ii)included on the
			 list required under subsection (a); or
						(iii)an immediate
			 family member of a person included on the list required under subsection (a),
			 if the President determines that the person included on the list—
							(I)effectively
			 controls the property, for purposes of subparagraph (A); or
							(II)would benefit
			 from a financial transaction, for purposes of subparagraph (B).
							(c)Authority for
			 additional banking sanctions
				(1)In
			 generalThe Secretary of the Treasury, in consultation with the
			 Secretary of State, the Attorney General of the United States, and the Chairman
			 of the Board of Governors of the Federal Reserve System, may prohibit or impose
			 conditions on the opening or maintaining in the United States of a
			 correspondent account or payable-through account by any financial institution
			 (as that term is defined in section 5312 of title 31, United States Code) or
			 financial agency that is organized under the laws of a State, territory, or
			 possession of the United States, for or on behalf of a foreign banking
			 institution, if the Secretary determines that the account might be used—
					(A)by a foreign
			 banking institution that holds property or an interest in property belonging to
			 a person on the list required under subsection (a); or
					(B)to conduct a
			 transaction on behalf of a person on the list required under subsection
			 (a).
					(2)Authority to
			 define termsThe Secretary of the Treasury may, by regulation,
			 further define the terms used in paragraph (1) for purposes of this section, as
			 the Secretary considers appropriate.
				(d)Rule of
			 constructionNothing in this section may be construed to prohibit
			 any contract or other financial transaction with any nongovernmental
			 humanitarian organization in Burma.
			(e)Exceptions
				(1)In
			 generalThe prohibitions and restrictions described in
			 subsections (b) and (c) shall not apply to medicine, medical equipment or
			 supplies, food, or any other form of humanitarian assistance provided to Burma
			 as relief in response to a humanitarian crisis.
				(2)Additional
			 exceptionsThe Secretary of the Treasury may, by regulation,
			 authorize exceptions to the prohibitions and restrictions described in
			 subsection (b) and (c)—
					(A)to permit the
			 United States to operate its diplomatic mission;
					(B)to permit United
			 States citizens to visit Burma; and
					(C)for such other
			 purposes as the Secretary determines to be necessary.
					(f)PenaltiesAny
			 person who violates any prohibition or restriction described in subsection (b)
			 or (c) shall be subject to the penalties under section 6 of the International
			 Emergency Economic Powers Act (50 U.S.C. 1705) to the same extent as for a
			 violation under that Act.
			(g)Termination of
			 sanctionsThe sanctions imposed under subsection (b) or (c) shall
			 apply until the President determines and certifies to the appropriate
			 congressional committees that the SPDC has—
				(1)unconditionally
			 released all political prisoners, including Aung San Suu Kyi and other members
			 of the National League for Democracy;
				(2)entered into a
			 substantive dialogue with democratic forces led by the National League for
			 Democracy and the ethnic minorities of Burma on transitioning to democratic
			 government under the rule of law; and
				(3)allowed
			 humanitarian access to populations affected by armed conflict in all regions of
			 Burma.
				(h)Authorization
			 of appropriationsThere are authorized to be appropriated such
			 sums as may be necessary to carry out this section.
			6.Prohibition on
			 importation of Burmese gems, hardwoods, and other itemsSection 3(a)(1) of the Burmese Freedom and
			 Democracy Act of 2003 (50 U.S.C. 1701 note) is amended by striking a
			 product of Burma. and inserting “produced, mined, manufactured, grown,
			 or assembled in Burma, including—
			
				(A)any gemstone or
				rough unfinished geological material mined or extracted from Burma, whether
				imported as a loose item or as a component of a finished piece of jewelry;
				and
				(B)any teak or other
				hardwood timber, regardless of the country in which such hardwood timber is
				milled, sawn, or otherwise processed, whether imported in unprocessed form or
				as a part or component of finished furniture or another wood
				item.
				.
		7.Special
			 Representative and Policy Coordinator for Burma
			(a)United States
			 Special Representative and Policy Coordinator for BurmaThe
			 President shall appoint a Special Representative and Policy Coordinator for
			 Burma, by and with the advice and consent of the Senate.
			(b)RankThe
			 Special Representative and Policy Coordinator for Burma appointed under
			 subsection (a) shall have the rank of ambassador and shall hold the office at
			 the pleasure of the President.
			(c)Duties and
			 responsibilitiesThe Special Representative and Policy
			 Coordinator for Burma shall—
				(1)promote a
			 comprehensive international effort, including multilateral sanctions, direct
			 dialogue with the SPDC and democracy advocates, and support for nongovernmental
			 organizations operating in Burma and neighboring countries, designed to restore
			 civilian democratic rule to Burma and address the urgent humanitarian needs of
			 the Burmese people;
				(2)consult broadly,
			 including with the Governments of the People's Republic of China, India,
			 Thailand, and Japan, and the members of ASEAN and the European Union to
			 coordinate policies toward Burma;
				(3)assist efforts by
			 the United Nations Special Envoy to secure the release of all political
			 prisoners in Burma and to promote dialogue between the SPDC and leaders of
			 Burma’s democracy movement, including Aung San Suu Kyi;
				(4)consult with
			 Congress on policies relevant to Burma and the future and welfare of all the
			 Burmese people, including refugees; and
				(5)coordinate the
			 imposition of Burma sanctions within the United States Government and with the
			 relevant international financial institutions.
				8.Sense of
			 Congress on coordination with the Association of Southeast Asian
			 nationsIt is the sense of
			 Congress that the United States—
			(1)joins the foreign
			 ministers of member nations of ASEAN that have expressed concern over the human
			 rights situation in Burma;
			(2)encourages ASEAN
			 to take more substantial steps to ensure a peaceful transition to democracy in
			 Burma;
			(3)welcomes steps by
			 ASEAN to strengthen its internal governance through the adoption of a formal
			 ASEAN charter;
			(4)urges ASEAN to
			 ensure that all members live up to their membership obligations and adhere to
			 the core principles of ASEAN, including respect for, and commitment to, human
			 rights; and
			(5)would welcome a
			 decision by ASEAN, consistent with its core documents and its new charter, to
			 review Burma’s membership in ASEAN and consider appropriate disciplinary
			 measures, including suspension, until such time as the Government of Burma has
			 demonstrated an improved respect for, and commitment to, human rights.
			9.Support for
			 constitutional democracy in Burma
			(a)In
			 generalThe President is authorized to assist Burmese democracy
			 activists who are dedicated to nonviolent opposition to the SPDC in their
			 efforts to promote freedom, democracy, and human rights in Burma.
			(b)Authorization
			 of appropriationsThere are authorized to be appropriated
			 $10,000,000 to the Secretary of State for each of the fiscal years 2008 and
			 2009 to—
				(1)provide aid to
			 democracy activists in Burma;
				(2)provide aid to
			 individuals and groups conducting democracy programming outside of Burma
			 targeted at a peaceful transition to constitutional democracy inside Burma;
			 and
				(3)expand radio and
			 television broadcasting into Burma.
				10.Support for
			 nongovernmental organizations addressing the humanitarian needs of the Burmese
			 people
			(a)Sense of
			 CongressIt is the sense of Congress that the international
			 community should increase support for nongovernmental organizations attempting
			 to meet the urgent humanitarian needs of the Burmese people.
			(b)Licenses for
			 humanitarian or religious activities in BurmaSection 5 of the
			 Burmese Freedom and Democracy Act of 2003 (50 U.S.C. 1701) is amended—
				(1)by inserting
			 (a) Opposition to
			 assistance to Burma before The
			 Secretary; and
				(2)by adding at the
			 end the following:
					
						(b)Licenses for
				humanitarian or religious activities in BurmaNotwithstanding any
				other provision of law, the Secretary of the Treasury is authorized to issue
				multi-year licenses for humanitarian or religious activities in Burma. Licenses
				issued pursuant to this section shall be subject to annual
				review.
						.
				(c)Authorization
			 of appropriationsThere are authorized to be appropriated
			 $20,000,000 to the Secretary of State for each of the fiscal years 2008 and
			 2009 to support operations by nongovernmental organizations designed to address
			 the humanitarian needs of the Burmese people inside Burma and in refugee camps
			 in neighboring countries.
			11.Report on
			 military aid to Burma
			(a)In
			 generalNot later than 180 days after the date of the enactment
			 of this Act, the Secretary of State shall submit a report to the appropriate
			 congressional committees that—
				(1)contains a list
			 of countries that provide military aid to Burma; and
				(2)describes the
			 military aid provided by each of the countries described in paragraph
			 (1).
				(b)Military aid
			 definedIn this section, the term military aid
			 includes—
				(1)the provision of
			 weapons, military vehicles, and military aircraft;
				(2)the provision of
			 military training; and
				(3)conducting joint
			 military exercises.
				(c)FormThe
			 report required under subsection (a) shall be submitted in unclassified form
			 and may include a classified annex.
			12.Sense of
			 Congress on international arms sales to BurmaIt is the sense of Congress that the United
			 States should lead efforts in the United Nations Security Council to impose a
			 mandatory international arms embargo on Burma, curtailing all sales of weapons,
			 ammunition, military vehicles, and military aircraft to Burma until the SPDC
			 releases all political prisoners, restores constitutional rule, and holds free
			 and fair elections to establish a new government.
		
